      Case 2:20-cv-00380-BWA-JVM Document 11 Filed 04/17/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


 ALAN OALMANN                                                    CIVIL ACTION

 VERSUS                                                          NO. 20-380

 SLIDELL MEMORIAL                                                SECTION M (2)
 HOSPITAL FOUNDATION


                                     ORDER & REASONS

       Before the Court is a motion by defendant Slidell Memorial Hospital Foundation (the

“Foundation”) to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure for

failure to state a claim.1 Plaintiff Alan Oalmann brought this suit against the Foundation alleging

claims of sexual harassment and sex discrimination under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e, et seq.2 The Foundation seeks dismissal arguing that it is not the

proper defendant because it was not Oalmann’s employer; rather, St. Tammany Parish Hospital

Service District No. 2 d/b/a Slidell Memorial Hospital (the “Hospital”) was his employer.3

Oalmann responds to the Foundation’s motion stating that he does not object to the dismissal of

the Foundation, but requests that the Court grant him leave to file an amended complaint naming

the Hospital as the defendant.

       Rule 15(a)(2) of the Federal Rules of Civil Procedure provides that a party may amend its

pleading with leave of court, and that courts “should freely give leave when justice so requires.”

A district court has broad discretion in considering whether to grant leave to amend. Giancarlo

v. UBS Fin. Servs., Inc., 725 F. App’x 278, 287 (5th Cir. 2018). In this case, justice requires




       1
         R. Doc. 5.
       2
         R. Doc. 2.
       3
         R. Doc. 5-2.
      Case 2:20-cv-00380-BWA-JVM Document 11 Filed 04/17/20 Page 2 of 2



granting leave to allow Oalmann to amend his complaint to name his actual former employer, the

Hospital, as the defendant.

       Accordingly, for the foregoing reasons,

       IT IS ORDERED that Oalmann is GRANTED leave to file an amended complaint

naming the Hospital as the defendant. Oalmann must file his amended complaint within fifteen

(15) days from the date of this Order & Reasons.

       IT IS FURTHER ORDERED that the Foundation’s motion to dismiss (R. Doc. 5) is

GRANTED, and Oalmann’s claims against it are DISMISSED WITH PREJUDICE as soon as

Oalmann files his amended complaint or fifteen (15) days after the date of this Order & Reasons,

whichever is earlier.

       New Orleans, Louisiana, this 17th day of April, 2020.




                                                     ________________________________
                                                     BARRY W. ASHE
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
